 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe stage of completion of products being made for them. Theirwork requires them to move continually throughout the plant. Wefind that the order tracer and his assistant are plant clericalsand shall include them in the unit.4Nurses:The Petitioner contends that the three registerednurses should be excluded, while the Employer would includethem. The Board has consistently held that nurses have interestsand duties basically different from those of production and main-tenance personnel. 5 Accordingly, we shall exclude them fromthe unit.Cooperative students: Five university students are employedas draftsmen in the drafting department, alternating every 3months between the plant and the university. The record doesnot indicate that there is any likelihood that they will becomepermanent employees upon graduation.As they are technicalemployees and their employment is merely incidental to theireducation, we shall exclude them from the unit. 6Grill employees: The Employer maintains a grill or lunch-room near the production office.The Petitioner would excludethe grill employees as not having any community of interestwith the other employees in the proposed unit, while the Em-ployer would include them. The Employermaintainsthe grillsolely for the use of its employees. The grill employees havethe same terms and conditions of employmentas the other em-ployees. We have frequently foundthatthe interests of cafeteriaemployees are not so dissimilar to those of production andmaintenance employees as to preclude their inclusion with thelatter. We shall therefore include the grill employees in the unit.?We find that all production and maintenance employees at theEmployer's Hartsville, South Carolina, plant, including lacquer,paint-pigment, and sonolite operators,order tracer, ordertracer assistant,and grill employees,but excluding office andclerical employees,mail carrier,nurses,cooperative students,and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]4Clarostat Mfg. Co., Inc., 105 NLRB 20.5W F & John Barnes Company, 96 NLRB 1136.6 National Cash Register Company, 95 NLRB 27.7 Taunton Pearl Works, 89 NLRB 1382.MAC SMITH GARMENT COMPANY, INC.andAMALGAMATEDCLOTHING WORKERS OF AMERICA, CIO. Case No. 15-CA-481. November 18, 1953DECISION AND ORDEROn June 15, 1953, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding,finding107 NLRB No. 27. MAC SMITH GARMENT COMPANY,INC.85that the Respondent had engaged in and was engaging in cer-tain unfair labor practices, and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached here-to.The TrialExamineralso found that the Respondent had notengagedin certain other unfair labor practices alleged in thecomplaint and recommended dismissal of those allegations.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in thecase,'and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner,with the exceptions, modifications, and additions noted below.We agree with the Trial Examiner that the Respondent, inviolation of Section 8 (a) (1) of the Act, discharged Hillman,Tillman, and Lovander Ladner forengagingin protected con-certed activity to securea wageincrease, 2 and not forengagingin a deliberate slowdown to achieve this objective. A considera-tion of all the facts and circumstances disclosed by the rec-ord,' including the absence of any credible testimony of anyprearranged or predetermined plan of the employees to re-duce production, persuades us to find, contrary to the Respond-ent's contention, that the employees did not resort to a delib-erate showdown to enforce their demands. 4We also agree with the Trial Examiner that the employeesnamed in the Intermediate Report walked out inprotest againstthe unlawful discharges of the three Ladners and thereby be-came unfair labor practice strikers entitled to reinstatementon their unconditional application to return to work, regard-lessof their replacement. As the Respondent failed to rein-state these employees on August 5, 1952, when they uncondi-IAs therecord, exceptions,and brief adequately present the issues and positions of theparties, the Respondent's request for oral argument is hereby denied.t GullettGin Company, Inc. v. N. L. R. B., 179 F. 2d 499 (C. A. 5), enfg. as modified83 NLRB 1; N. L. R B. v. Kennametal, Inc., 182 F. 2d 817 (C. A 3), enfg. 80 NLRB 1481.3 We do not give as much weight to the production records for the week ending August 2as did the Trial Examiner, but regard them only as one factor to be considered. We notethat the production records include the work of 23-25 employees who were hired on Friday,August 1, to replace the 3 Ladners and the 16 strikers Although the evidence does not showwhether the replacements started to work the day they were hired or whether they wereexperienced, 40 cutting department employees, including the replacements, worked on Satur-day, August 2, ordinarily a nonwork day. The Saturday production was included in the weeklyfigures in question. We also note that the production figures vary from week to week, depend-ing upon the type material being cut.4At the hearing the Trial Examiner reserved ruling as to whether to receive in evidencean affidavit of J. C. Necaise, a witness for the General Counsel. It is apparent from theTrial Examiner's findings that he rejected this evidence or, at least, attached no weight tothe affidavit.As Necaise disavowed the truth of the contents of the affidavit and testifiedthat he was unable to read and that the affidavit was not read to him, we, too, are unableto give the affidavit any probative weight. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionally applied for their jobs, the Respondent violated Section8 (a) (1) ofthe Act.Having found above that the Respondent violated Section 8(a) (1)oftheAct,we deem it unnecessary to determinewhether its conduct also constituted a violation of Section 8 (a)(3).We further find that the remedy of areinstatementand backpay recommended by the Trial Examiner will effectuate thepurposes of the Act.ORDERUpon the entire record in the case, and pursuant to Section.10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re spond-ent, Mac Smith Garment Company, Inc., Gulfport, Mississippi,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Discharging or refusing to reinstate any of its em-ployees because they engaged in concerted activities for theirmutual aid or protection.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-orga-nization, to form,join, or assist labor organizations,to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection,or to refrainfrom any and all of such activities except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Offer Hillman Ladner, Tillman Ladner, Lovander Ladner,EzellNecaise,and Roy Anderson immediate and full re-instatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights andprivileges and make each of them whole for any loss of payeach may have suffered by reason of discrimination againstthem, by payment to each of them of a sum of money equal tothe amount determined in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy."(b)Make the following named employees whole for anyloss of pay each may have suffered by reason of the discrimi-nation againstthem, bypayment to each of them of a sum ofmoney equal to the amount determined in the manner set forthin the section of the IntermediateReport entitled "TheRemedy": Wilfred Anderson, Earnest Ladner, Everett Ladner,Laurence Necaise, Ruben Descheamp, Leroy Cuevas, T. V.Hickman, Joseph Necaise, Edward Collins, Clinton Dedeaus,Paul Giadrosich, Clifton Saucier, John W. Estapa.(c) Upon request, make available to the National LaborRelations Board or its agents,for examination and copying, MAC SMITH GARMENT COMPANY. INC.87allpayroll records, social-security payment records, timecards, personnel records and reports, and all other recordsnecessary to analyze and compute the amount of back pay dueunder the terms of this order.(d) Post at its plant in Gulfport, Mississippi, copies of thenotice attached hereto as an appendix.5 Copies of said notice,to be furnished by the Regional Director for the Fifteenth Re-gion, shall, after being duly signed by the Respondent, beposted by it immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced,or covered by any other material.(e) Notify the Regional Director for the Fifteenth Region,inwriting, within ten (10) days from the date of this Order, asto what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofaras it alleges that the Respondent interrogated orthreatened its employees in violation of Section 8 (a) (1) ofthe Act.s In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order," the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Re-lationsBoard, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employees:WE WILL NOT discharge or refuse to reinstate any ofour employees because theyengage inconcerted activitiesfor their mutual aid or protection.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form, join or assist labororganizations, to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allof such activities exceptto the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the National Labor Relations Act.WE WILL OFFER to the following employees immediateand fullreinstatementto their former or substantiallyequivalent positions, without prejudice to any seniority orother rights and privileges previously enjoyed, and make 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDthem whole for any loss of pay suffered as a result of thediscrimination.Hillman LadnerEzell NecaiseTillman LadnerRoy AndersonLovander LadnerWE WILL make wholeloss of pay suffered asWilfred AndersonEarnest LadnerEverett LadnerLaurence NecaiseRubin DescheampLeroy CuevasT. V. Hickmanthe following employees for anya result of the discrimination.Joseph NecaiseEdward CollinsClinton DedeauxPaul GiadrosichClifton SaucierJohn W. EstapaMAC SMITH GARMENT COMPANY, INC.,Employer.Dated................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not be altered,defaced, or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Amalgamated Clothing Workers of America, CIO, hereinaftercalled the Union, the General Counsel of the National Labor Relations Board, on October 16,1952, issued a complaint against Mac Smith Garment Company, Inc., herein called Respond-ent, alleging that Respondent had engaged in and was engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 61 Stat. 136, herein called the Act. Copies of the charges, complaint, and notice ofhearing were duly served on the appropriate parties.With respect to the unfair labor practices, the complaint, as amended at the hearing, alle-ged in substance, that onor aboutJuly 31, 1952, Respondent discharged, and thereafterrefusedto reinstate, the 19 employees named in the margin' because they engaged in concerted activ-itywith each other and with other employees for the purposes of collectivebargaining andothermutual aid and protection. The complaint further alleged that Respondent also, on orabout July 30 1952,2 by its officers, agents, representatives, and employees, permitted, au-thorized,instigated,or acquiesced in the interrogation of its employees about their concertedactivities and threatening employees with discharge if they chose to participate in any strikeor other concerted activity. By its answer, Respondent denied that it discharged the employ-ees listed in footnote 1 except for Hillman Ladner, Tillman Ladner and Lovander Ladner,hereinafter referred to as Hillman, Tillman, and Lovander, respectively, and alleged that theremainder of said employees voluntarily gave up their jobs and thereby terminated their em-ployment. With reference to Hillman, Tillman, and Lovander, Respondent pleaded that said'Roy Anderson, W. L. Anderson, Edward Collins, Leroy Cuevas,Clinton Dedeaux, RubenDescheamp, John W. Estapa, Paul Giadrosich, T. V. Hickman,Earnest Ladner,EverettLadner, Hillman Ladner, Lovander Ladner, Tillman Ladner (referred to in the complaintand answer as Tilmon Ladner),EzellNecaise, JosephNecaise, Laurence Necaise, andClifton Saucier. The complaint also includedLaverne Garriga as one of the alleged discrimi-natees.At the hearing, however,the allegations pertaining to him were dismissed on motionof Respondent and without objectionby the General Counsel.=Unless otherwise specified,all references to dateshereinare to the year 1952. MAC SMITH GARMENT COMPANY, INC.89employees were discharged because they refused to perform their assigned work and at-tempted to take unauthorized control of Respondent's plant. Respondent further pleaded that itoffered reemployment to all of the employees named in footnote 1 except Ray Anderson andthe three Ladners aforementioned, and that the reason that Anderson has not been reem-ployed was that there has been no need for the services he was performing prior to the timehe voluntarily left his employment.Pursuant to notice, a hearing was held January 19-20, 1953, at Gulfport, Mississippi,before the undersigned Trial Examiner. All parties appeared and were represented bycounsel or other representative, were afforded full opportunity to be heard, to examine andcross-examine witnesses, to argue orally at the conclusion of the evidence, and to filebriefs.The General Counsel and the Respondent argued the case orally and have also filedbriefswhich have been duly considered. Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTMac Smith Garment Company, Inc., is a subsidiary of Harris-Smith, Inc., New York, NewYork, and is a corporation duly organized and existing under the laws of the State of Missis-sippi with its office and factory located in Gulfport, Mississippi. During all times materialherein, it has been and is now engaged in the manufacture of men's dress and sport shirts.In the course and conduct of its business during the year ending August 30, 1952, Respondentpurchased raw materials consisting principally of cotton piece goods, thread, buttons, boxes,and cartons, valued in excess of $ 75,000 approximately 95 percent of which was purchasedoutside the State of Mississippi and shipped in interstate commerce to the Gulfport plant.During the same period, Respondent manufactured and sold finished products consisting ofmen's cotton dress and sport shirts valued in excess of $ 300,000, approximately 95 percentof which was shipped and sold to customers outside the State of Mississippi. Respondentadmits, and I find, that it is engaged in commerce within the meaning of Section 2 (6) of theAct.ILTHE CHARGING LABOR ORGANIZATIONAmalgamated Clothing Workers of America, CIO, is a labor organization within the mean-ing of Section 2 (5) of the Act.M. THEUNFAIR LABOR PRACTICESA. The sequence of eventsIn July 1952, the period with which we are concerned, Respondent's operation were car-ried on by approximately 600 employees divided into 5 departments: cutting, sewing, pres-sing, boxing, and shipping. The alleged discriminatees were employed in the cutting de-partment, most of them as spreaders, an operation hereinafter described in greater detail.The record fails to establish that these employees, or any others in the factory, wereorganized or had any collective-bargaining representative, and it was the position of theGeneral Counsel that the activities for which Respondent imposed its retribution were con-certed activities as distinguished from activities In behalf, or in support, of a union.Respondent's workday began at 7:30 a. m. and ended at 4 p. m. At 7:25 a "first whistle"was blown, followed by another at 7:30, at which time employees were expected to be at theirposts. For a long time it had been the custom for a number of employees who arrived at theplant between 7 and 7:25 a. m. to gather near the plant entrance for the purpose of smokingcigarettes and to engage in conversation on subjects of mutual interest.On Wednesday, July 30,3 such a group consisting of approximately 20 employees, some ofwhom were cutters, were gathered near the plant entrance. The group began talking aboutthe "bundle boys upstairs" getting a raise and Hillman, one of the group, was asked to talk'All references hereafter to Wednesday and 'Iliursday are to July 30, 1952, and July 31,1952, respectively. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Fred Ulf, Jr., superintendent of the cutting department, about a 10-cent raise. The groupwent into the shop at the first whistle, and by 7:30 "everybody was at their jobs." Ulf cameinto the factory at about that time and upon passing Hillman was informed by the latter"that the boys would like to have a word or two with him." Ulf walked to the east end of thebuilding followed by all the spreaders. Hillman, acting as spokesman, told him that thosegatheredwere requesting a 10-cent raise. Ulf informed the group that only Mr. Smith,Respondent's president, had authority to grant such increase and that the latter would bein Gulfport in September at which time he would be glad to discuss the matter with the men.Hillman asked Ulf if the latter couldn't get in touch with Smith by telephone and Ulf agreedto do so and to have some word for the men by 4 p. m. of that day.At about 1:30 that afternoon, Ulf called the entire cutting department, including spreaders,cutters,and trimmers,to the east end of the building.He there informed the assembly thatRobert Garner, the plant manager, wanted to address them about their demand for a raise.Garner repeated that no one in Gulfport had authority to grant the requested raise; thatSmith would be at the plant in September to talk the matter over with the men; that thespreaders knew when they were hired that their rate of pay was 75 cents an hour and that"if [they] didn't like it [they] could quit."4 He then asked if there were any questions. Lo-vander asked why Smith couldn't come to Gulfport immediately and Garner answered thatSmith had five factories in Pennsylvania, offices in New York, and other responsibilities,allof which prevented him from coming to Gulfport "on a moment's notice." Tillman in-quired if he could ask a question and not have it interfere with his job, and Garner assuredhim he was free to do so. He then asked whether Smith was "too important" to come andtalk to the men and Garner replied that he "most certainly [was] ." Hillman asked why thebundle boys were getting 80-90 cents an hour while the spreaders were only receiving 75cents,and Garner merely replied that it was because "the boys[have] different scales upthere,different rates."The meeting then broke up and the assembled group returned totheir posts.On the following morning, Thursday, the usual group gathered near the front entrancebefore the first whistle blew. The men discussed their meeting of the previous day withGarner and talked about striking and agreed if any of them were fired they would all "stick"together.Roy Anderson informed the group, by then consisting of only 10-12 employees,that there was nothing they could do about striking that morning because most of the staffhad already entered the plant. The group disbanded and all the men involved herein punchedin several minutes before 7:30 a. m. Fifteen or twenty minutes later, Ulf, though he alreadypossessed authority to discharge employees, went to Garner and asked if he "had the au-thority to fire the people who refused to work." Upon receiving an affirmative answer, Ulfwent to the timecard rack and picked up the cards of Lovander, Tillman, and Hillman, wrote"pay off" across each card. and signed his name. He approached the table at or near whichthe 3 men were stationed, handed each of them their card, and told them that they werefired.Hillman asked why he was being discharged and Ulf answered it was "for being theringleader of this bunch of boys." 6 To a similar question by Tillman, Ulf replied that itwas "for asking a question." 6The discharges took place in the presence of other employees. A number of them, in-cluding Giadrosich, Anderson, and Ezell Necaise told Ulf that it wasn't right, or fair, tofire the three men. Ulf answered:"I have my orders to do that.If you don't like it, get yourgod damn cards and I'll sign them and you can go, too."All the men named in footnote 1, other than the 3 Ladners already discharged, got theircards from the time rack, presented them to Ulf for his payoff signature and soon thereafterreceived the wages due them. While waiting in the office for their money, one member of thegroup asked Garner why they were fired and the latter replied that he didn't know. On Friday,August 1, Ulf hired 23-25 new employees to replace the 19 whose services were terminatedthe day before.4The last quoted testimony is based on the credited testimony of Hillman, Roy Anderson,Paul Giadrosich, and J. C. Necaise. Garner admitted that the quoted testimony was, "insubstance," what he told the men.6Ulf admitted he may have so described Hillman.6This finding is based on the credited testimony of Hillman. Tillman, and Hollis Ladner.The latterappeared as a witness for Respondent and otherwise testified in support of Re-spondent's defense. MAC SMITH GARMENT COMPANY, INC.91On August 5, all of the alleged discriminatees made an unconditional offer to return totheir jobs.The following named employees were offered reinstatement to substantiallyequivalent jobs on the dates set out after their respective names:Wilfred AndersonEarnest LadnerEverett LadnerLaurence NecaiseRuben DescheampLeroy CuevasT. V. HickmanJoseph NecaiseEdward CollinsClinton DedeauxPaul GiadrosichClifton SaucierJohn W. EstapaSeptember 11September 11September 11September 11September 15September 18September 18September 18October 14October 14October 14October 14October 22Ezell Necaise was offered reinstatement on October 22, but to a job not equivalent to theone he last held, and paying 10 cents an hour less. He declined the offer. No offer of rein-statement was ever made to Hillman, Tillman, Lovander, or to Roy Anderson.B. Concluding Findings1.The discharge of Hillman, Tillman, and LovanderThe findings heretofore entered with reference to the concerted activities of Wednesday,when coupled with the reasons assigned by Ulf for the discharge of the three Ladners onThursday, establish a prima facie case of discrimination against Respondent in violationof the Act. Those activities, having as their objective higher wages for the employees inthe cutting department, are "concerted activities for the purpose of ... mutual aid or pro-tection" and are guaranteed to employees by Section 7 of the Act. Smith Victory Corporation,90 NLRB,2089. enfd. 190 F. 2d 56 (C. A. 2); N. L. R. B. v. Kennametal, Inc., 182 f. 2d 817(C. A. 3); Carter Carburetor Corporation v. N. L R. B— 140 F. 2d 714 (C. A. 8); Ace HandleCorporation, 100 NLRB 1279.In that state of the record, and with full recognition that the burden of proof to establishsuch discrimination rests on the General Counsel throughout the entire proceeding, it wasincumbent on Respondent to go forward with the evidence in support of its denial that thethreemen were discharged for the discriminatory reasons urged by the General Counsel,but rather that they were discharged because they "conducted a slowdown of the operationsin the cutting room, [seized] control of the Company's property, refus[ed] to work, or permitthe work [of others] to proceed," as pleaded in its answer. Supreme Bedding and FurnitureMfg. Co., Inc., 93 NLRB 1616, enforcement denied on other groups,196F. 2d(C A 5);PacificMills, 91 NLRB 60; Somerset Classics, Inc., 90 NLRB 1675, enforced 193 F. 2d 613(C. A. 2).All the men involved in this proceeding were employed in the cutting department whichcarries on the first operations in the manufacture of shirts. In that department were at least2 tables, each approximately 84 yards long and 38 inches wide, on the length of which thefabrics were placed preparatory to cutting. A headspreader is located at one end of the tableand a "catcher" at the other end. Between these two, and along the sides of each table, are6-8 spreaders who spread the material to its full dimension preparatory to cutting. About 40sheets of material can be spread in an hour and a complete operation varies in depth from100 to 300 ply depending on the texture of the fabric. On the 2 days in question, Hillman wasa "catcher," Lovander a spreader at the side of one table, and Tillman was engaged as abundle boy to bundle the materials after they were cut.A great deal of conclusory testimony was offered by both sides dealing with the work per-formance of the three Ladners and the entire cutting department on Wednesday, and for thevery brief period Thursday morning preceding the three discharges. Thus, a number ofwitnesses for the General Counsel testified that the work of all the people involved wasbeing carried on "as usual." For Respondent, there was the testimony of a number of wit- 9 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDnesses that there wasn't "any," or "very little, work done" by either the three men, or thedepartment as a whole, following the meeting of Wednesday morning. No useful purposewould be served by a detailed recital of that evidence. Any attempt to reconcile that conflictexclusively on the cold record just alluded to would leave serious doubt in the mind of anyconscientious trier of fact as to the verity of his conclusion.Unfortunately, Respondent kept no accurate daily production records which would definitelyestablish whether or not there was in fact a deliberate work stoppage or slowdown on Wednes-day as claimed by Respondent. However, the weekly production records which the Companymaintained, and which were read into the record, establish that 2,975 dozen shirts were cutduring the week ending August 2 as compared to 2,742 dozen cut the week before. In suc-ceeding weeks, however, the production of the week ending August 2 was exceeded, thoughwith a larger staff. Nevertheless, the work performance for the week ending August 2, ascompared with that of the next prior week, is significant. During practically all of Thursday,July 31, the cutting department was operating with less than half of its normal complementof 37 workers. Among the absentees were 3 cutters without whose services the productionof the entire department would be most seriously impaired and curtailed. In this connection,Itwill also be recalled that though the replacements for the 19 men were hired on Friday,August 1, the evidence does not disclose the time of the day they were hired, whether theyreported for work that day or later, or whether they were experienced or unexperienced. If,therefore, practically no work was done on Wednesday as Respondent claims, and productionwas seriously curtailed as above described at least on Thursday, it would seem to have beenalmost impossible for the department to have cut 2,975 dozen shirts during that week, unlessthe testimony of the General Counsel's witnesses to the effect that production on Wednesdaywas approximately normal, and that there was no deliberate slowdown or stoppage, iscredited. TAdmittedly, some time was lost by the meetings with management on Wednesday. Realis-tically, too, it must be assumed that there was some disruption of work as other employeesbecame aware of the purpose and outcome of these meetings. The record, however, will notpermit me to attribute such disruption to the three Ladners who were discharged, exceptinsofar as they were responsible for the call of the meetings. Furthermore, though I amconvinced that there was more talking by all the employees in the cutting room on Wednesdayand Thursday than was customary, and that perhaps there were more than the usual numberof visits to the washroom on Wednesday, I find that these privileges, which Respondentgranted to its employees, were not abused by the three men discharged. As Garner testified,Respondent "allowed and realized that [following the meetings] there would probably be alittle unrest-and a little confusion."On the entire record, and my observation of the demeanor and appearance of the witnessesat the hearing, I find that there was no deliberate slowdown or work stoppage in the cuttingdepartment on Wednesday or Thursday up to the time the three Ladners were discharged;that Hillman, Tillman, and Lovander performed their work in substantially the same manneron Wednesday and Thursday as they had prior thereto; that they were not discharged becausethey "refused to perform their assigned work, ...[or] attempted to take unauthorized con-trol of the plant and thereby unlawfully prevent Respondent from using its property in themanufacture of its product," as pleaded in the answer. On the contrary, I find that they weredischarged because they were the "ringleaders" in the concerted activities of Wednesday,the purpose of which was to get increased wages for the employees in the cutting department.By making these discharges, Respondent violated Section 8 (a) (1) and (3) of the Act.2.The remaining discriminateesHaving concluded that Respondent violated the Act by discharging the three Ladners, itfollows that when the other alleged discriminatees walked out in protest against such dis-charges they became unfair labor practice strikers. As such, they are entitled to rein-statement when they made their unconditional offer to return to work on August 5, notwith-standing the hiring of replacements on August 1. N. L. R. B. v. Mackay Radio and TelegraphCo., 304 U. S. 333; Olin Industries v. N. L. R. B., 191 F. 2d 613 (C. A. 5); N. L. R. B. v.TMoran, the headspreader, appearing as a witness for Respondent, also testified that onWednesday the operations "went along pretty good; not the best ... it went along verywell.' MAC SMITH GARMENT COMPANY, INC,93Remington Rand, Inc.,130 F. 2d 912 (C. A. 2).By refusing to accept that offer on August 5,Respondent violated Section 8 (a) (1) and(3) of the Act.Though offers of reinstatement were made by Respondent to practically all the strikersafterAugust 5 as will more fully appear in a following section of this report entitled "TheRemedy,"no such offer was ever made to Roy Anderson.In its answer, Respondent pleadedthat its refusal to reinstate him was because "there has not yet been need for the serviceshe was performing prior to his voluntarily quitting his job." The record does not sustainthat allegation.Indeed, Respondent's own testimony establishes that 23-25 new replacementsfor the cutting department were hired on August 1 and presumable are still in Respondent'semploy.3Alleged interrogation of, and threats to,employeesOn the entire record, and my observation of the witnesses,I find that the General Counselhas not sustained the burden of proving by a preponderance of the evidence that Respondentinterrogated its employees"about their and other employees'concerted activities,"or thatit threatened its "employees with discharge if they chose to participate in a strike or otherconcerted activity."Accordingly,itwill be recommended that those allegations of the com-plaint be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent,set forth in section III, above occurring in connection withthe operations of Respondent described in section I, above, have a close, intimate,and sub-stantial relation to trade, traffic,and commerce among the several States,and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices,I will recommend thatitcease and desist therefrom and take certain affirmative action which will effectuate thepolicies of the Act.It having been found that Respondent discriminatorily discharged Hillman Ladner, TillmanLadner, and Lovander Ladner on July 31,1952,and denied reinstatement to Roy Anderson onAugust 5, 1952, it will be recommended that Respondent offer each of them immediate andfull reinstatement to his former or substantially equivalent position without prejudice to hisseniority or other rights and privileges,and make each of them whole for any loss of pay hemay have suffered by reason of Respondent's discrimination against them by the payment toeach of a sum of money equal to that which he would normally have earned as wages fromthe date of the discrimination against him to the date of offer of reinstatement,less his netearnings during that period.With respect to the following named employees who were discriminated against on August5 by a denial of their unconditional request for reinstatement on that day,but who were sub-sequently offered reinstatement,itwill be recommended thattheybe made whole for anyloss of pay they may have suffered from August 5, 1952, to the date set out after their re-spective names:Wilfred AndersonSeptember 11,1952Earnest LadnerSeptember 11,1952Everett LadnerSeptember 11,1952Laurence NecaiseSeptember 11,1952Rueben DescheampSeptember 15,1952Leroy CuevasSeptember 18,1952T. V. HickmanSeptember 18,1952Joseph NecaiseSeptember 18,1952Edward CollinsOctober 14, 1952Clinton DedeauxOctober 14, 1952Paul GiadrosichOctober 14, 1952Clifton SaucierOctober 14, 1952John W. EstapaOctober 22, 1952337593 0 - 55 - 8 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to Ezell Necaise who was offered employment on October 22, but to a job notequivalent to the one he held when he went on strike and paying 10 cents an hour less, it willbe recommended that Respondent offer him immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rights and priv-ileges, and make him whole for any loss of pay he may have suffered by reason of Respondent'sdiscrimination against him by payment to him of a sum of money equal to that which he wouldnormally have earned as wages from August 5, 1952, to the date of offer of reinstatement,less his netearningsduring that period.All computation of back pay shall be made in accordance with the rules and methods laiddown by the Board in Crossett Lumber Company, 8 NLRB 440, and F. W. Woolworth Company,90 NLRB 289.Becauseof Respondent's unlawful conduct as heretofore found, and its underlying purpose,Iam convinced that the unfair labor practices found are persuasively related to the otherunfair labor practices proscribed by the Act and that the danger of their commission in thefuture is to be anticipated from the course of Respondent's conduct in the past. The preven-tive purpose of the Aot will be forwardedunlessthe recommendations are coextensive withthe threat. In order, therefore, to make effective the interdependent guarantees of Section 7,to prevent a recurrence of unfair labor practices, and to minimize strife which burdens andobstructs commerce, and thus to effectuate the policies of the Act, it will be recommendedthat Respondent cease and desist from in any manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed by Section 7 of the Act.Upon the basis of theforegoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.By discharging Hillman Ladner, Lovander Ladner, and Tillman Ladner, on July 31,1952, Respondent violated Section 8 (a) (1) and 8 (a) (3) of the Act.2.The strike of July 31, 1952, was caused and prolonged by Respondent's unfair laborpractices.3.By refusing, on August 5, 1952, to reinstate Roy Anderson, W. L. Anderson, EdwardCollins, Leroy Cuevas, Clinton Dedeaux, Ruben Descheamp, JohnW. Estapa, Paul Giadrosich,T. V. Hickman, Earnest Ladner, Everett Ladner, Ezell Necaise, Joseph Necaise, LaurenceNecaise, and Clifton Saucier, Respondent violated Section 8 (a) (1) and 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the meaning ofSection 2 (6) and (7) of the Act.5.Respondent has not interrogated or threatened its employees in violation of Section 8(a) (1) of the Act.[Recommendations omitted from publication.]METAL PRODUCTS CORPORATIONandUNITED STEELWORKERS OFAMERICA,CIO, Petitioner.Case No. 10-RC-2412. November18, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Karl W.Filter, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.TheEmployer'smotion to dismiss the petition on theground that the Employer did not receive affirmative evidenceof the Petitoner's compliance with Section 9 of the Act is107 NLRB No. 33.